Upon consideration of the Petition for Writ of Habeas Corpus filed by the attorney for petitioner, the Response thereto and the decision of the Florida Supreme Court in Lowe v. Stack, Opinion filed December 18, 1974, Case No. 46,015, Opinion adhered to July 30, 1975, on rehearing, it is
ORDERED that this Petition for Writ of Habeas Corpus be and the same is hereby granted to the extent that the conviction of the lower court is reversed and the cause is remanded to the trial court without prejudice to the State seeking a grand jury indictment or other proceedings consistent with Lowe v. Stack, supra.